The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The replacement drawings were received on 4/1/21.  These drawings are acceptable for examination.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the (a) “a dielectric spacer formed on a surface of the insulating covercoat disposed over the electrical signal traces…the dielectric spacer includes an adhesive to be adhered to the flexible circuit tail” (as recited in claim 21) and “wherein the dielectric spacer includes a thickened area of the insulating covercoat disposed over the electrical signal traces disposed on the flexible circuit tail,” as recited in claim 26; 
(b) the “dielectric spacer includes an adhesive to be adhered to the flexure circuit tail,” (as recited in claim 28) and “the flexure includes an insulating covercoat, and the dielectric spacer is adhered to the insulating covercoat such that the insulating covercoat and dielectric spacer is configured to be thicker within the recess than in at least one other portion of the flexure,” as recited in claim 31; (c) “the spacer includes an adhesive to be adhered to the suspension circuit,” and “wherein the suspension circuit has a covercoat material on it, and the spacer is a thickened claim 39, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: (a) paragraph [0030] refers to a spacer “160”, however, there is no reference number of “160” in FIG. 7, only “140”, which is not described in the specification.  (b) It is also noted that there is no description and/or missing reference numbers for all the layers that are depicted in FIGs. 6 & 7, e.g., is layer (“44” in prior art) and the signal traces (“46” and “47” in prior art) the same in FIGs. 6 & 7?  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 26, 31-34, 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  (a) For claim 31, the language “the flexure includes an insulating covercoat, and the dielectric spacer is adhered to the insulating covercoat such that the insulating covercoat and dielectric spacer is configured to be thicker within the recess than in at least one other portion of the flexure.” is misdescriptive as claim 28, from which it depends from, recites that the “dielectric spacer includes an adhesive to be adhered to the flexure circuit tail and configured to be secured to the actuator arm in the recess,” and as such, if the “dielectric spacer” is part of the flexure itself (in claim 31), and the dielectric spacer is adhered to the insulating covercoat (placed on top?), then it is not readily apparent how an adhesive would also be necessary or required to then be “adhered to the flexure circuit tail,” and how this would be even possible with the covercoat thereinbetween, rendering the claim(s) indefinite.  There is a disconnect in the claims as to which elements are part of the flexure circuit tail and the dielectric spacer;  (b) Claims 32-34 are further indefinite as they at least inherit this indefiniteness and are rejected under the same grounds; (c) claim 26, reference to “wherein the dielectric spacer includes a thickened area of the insulating overcoat,” is indefinite as the “dielectric spacer” and “covercoat” have been identified as separate layers in claim 21, from which it depends; (d) claim 39, reference to “wherein the suspension circuit has a covercoat material on it, and the spacer is a thickened area of the covercoat material,” is misdescriptive and indefinite as the covercoat material and spacer are set forth as separate and distinct elements, however, the claim appears to infer that they are the same layer in claim 39.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-41 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,043,541. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
More specifically, claim 1 of the Patent recites: “A disk drive comprising: a disk containing a data storage medium for containing data; an actuator arm driven by a motor; a suspension having a suspension body, the suspension body having a distal end and a proximal end; a read/write head mounted to the distal end of the suspension body; a flexible circuit comprising electrical signal traces and an insulating covercoat over the electrical signal traces, the electrical signal traces electrically connected to the read/write head for carrying data signals to and from the read/write head, the insulating covercoat having a covercoat thickness in a generally distal end thereof, the flexible circuit including a flexible circuit tail extending in a proximal direction past the suspension body proximal end; a recess within the actuator arm, the recess extending in a generally longitudinal direction along the actuator arm, the recess having electrically conductive top and bottom walls; the flexible circuit tail disposed at least partially within the recess to extend in a generally longitudinal direction therein, thereby at least partially shielding the flexible circuit tail from disk wind; and a dielectric spacer disposed between the recess top wall and the flexible circuit tail such that no electrically conductive layer is between the dielectric spacer and the recess top wall, the dielectric spacer maintaining the signal traces of the flexible circuit tail separated from the recess top wall by a distance that is greater than the specified covercoat thickness, the dielectric 2Docket No.: 073707-268000 spacer thus reducing electrical coupling from the signal traces to the actuator arm thereby increasing a data bandwidth of the flexible circuit; and adhesive in the recess to secure the flexible circuit tail to the actuator arm.”

Claim 21 of the pending application recites: “A flexure comprising: electrical signal traces including circuitry electrically configured to carry data signals to and from a read/write head, an insulating covercoat disposed over the electrical signal traces, the insulating covercoat having a covercoat thickness; a flexible circuit tail extending in a proximal direction, the flexible circuit tail oriented to be at least partially disposed within a recess of an actuator arm of a hard drive between an electrically conductive top wall and an electrically conductive lower wall of the recess; and a dielectric spacer formed on a surface of the insulating covercoat disposed over the electrical signal traces and dimensioned to be positioned between the electrically conductive top wall of the recess and the flexible circuit tail such that no electrically conductive layer is between the dielectric spacer and the electrically conductive top wall of the recess, the dielectric spacer is dimensioned to maintain at least a distance between at least one of the electrical signal traces disposed on the flexible circuit tail and the electrically conductive top wall that is greater than the covercoat thickness, 2Docket No.: 427767-268100 the dielectric spacer includes an adhesive to be adhered to the flexible circuit tail and configured to be secured to the actuator arm in the recess.”

As set forth above the Patent claim includes additional language as indicated by bold and italicized text.   It is noted further that the pending claim is only directed to a “flexure” and would not include any of the other disk drive elements including the actuator arm, disk, read/write head, suspension, or actuator arm recess. Still further, it is noted that claims 2, 4, 5, 6, 7, 8 of the Patent directly correspond to claims 21, 22, 23, 24, 25, 26, 27, respectively, of the application.
A disk drive having a flexure tail tucked into a recess within an actuator arm suspension, wherein: a dielectric spacer is disposed at least partly within the recess and between the flexure tail and the actuator arm, such that no other electrically conductive layer is between the dielectric spacer and the recess a top wall of the recess, and the dielectric spacer and flexure tail are secured to the actuator arm by adhesive in the recess, thereby increasing a distance between signal conductors of the flexure tail and an adjacent wall of the recess thereby reducing electrical coupling between the signal conductors and the actuator arm.”

Claim 28 of the pending application recites: “A flexure comprising: a flexure circuit tail extending in a proximal direction; and a dielectric spacer dimensioned to be positioned at least partially disposed within a recess of an actuator arm of a hard drive between an electrically conductive top wall of the recess and an electrically conductive lower wall of the recess with no electrically conductive layer between the dielectric spacer and the electrically conductive top wall of the recess, the dielectric spacer is dimensioned to maintain at least a distance between at least one of the flexure circuit tail and the electrically conductive top wall, the dielectric spacer includes an adhesive to be adhered to the flexure circuit tail and configured to be secured to the actuator arm in the recess.”

Again, the additional language of the Patent is shown by bold and italicized text.  Still further, it is noted that claims 10-15 of the Patent directly correspond to claims 29-34, respectively, of the application.
Further, claim 16 of the Patent recites: “A disk drive comprising: a data disk; and an actuator arm to which a suspension is affixed, the suspension including an electrical circuit and a read/write head for writing data to, and reading data from, the data disk; wherein: the actuator arm has a recess therein in which a portion of the electrical circuit is disposed; and a spacer on the electrical circuit maintains a separation distance of at least 0.5 mm between signal traces of the electrical circuit and a wall of the actuator arm that is adjacent to the signal traces, the spacer configured such that no electrically conductive layer is between the spacer and the wall of the actuator arm that is adjacent to the signal traces; and adhesive in the recess secures the electrical circuit to the actuator arm.”

Claim 35 recites: “A flexure comprising: a suspension circuit; and a spacer on the suspension circuit, the spacer is formed on a top portion of the flexure and dimensioned to maintain at least a distance between a portion of the suspension circuit and a wall of an actuator arm that is adjacent to the portion of the suspension circuit, the spacer is positioned on the top portion of the flexure such that no electrically conductive layer is between the spacer and the wall of the actuator arm that is adjacent to the portion of the suspension circuit, wherein the spacer includes an adhesive to be adhered to the suspension circuit are configured to be secured to the actuator arm.”

bold and italicized text.  Still further, it is noted that claims 17-22 of the Patent directly correspond to claims 36-41, respectively, of the application.

Response to Arguments
Applicant's arguments filed 4/1/21 have been fully considered but they are not persuasive.
A…With respect to the remarks to the Drawing Objections (see pages 2-3), Applicant argues that “a person of ordinary skill in the art would understand FIGS. 6A-6C and 7 implicitly exemplifies the claimed features. Therefore, Applicant respectfully request withdrawal of this objection.”
The Examiner maintains the drawing objections and respectfully disagrees with Applicant.  It appears that Applicant does not understand that FIG. 7 only depicts a covercoat layer 148 and thickened covercoat area 149 (part of same layer 148) which does not also include a “spacer” layer, which is different than what is depicted in FIGs. 6A-6C, which does show a “covercoat” 48 and a “spacer” 60, however, does not show a thickened covercoat area.  It appears that applicant is combining these two different embodiments in the claim(s), which is causing this confusion.
B…Applicant further has amended claim 31 to attempt to overcome the 35 U.S.C. 112(b) rejection, however, the amendment does not obviate the rejection.  The Examiner did modify the rejection in view of the amendment to claim 31, in order to clarify the grounds of rejection.
It is noted that claims 26 & 39 were also rejected under the same grounds, however, no attempt has been made to amend these claims.  Still further, claims 32-34, which are dependent on claim 31, still maintain the indefiniteness of claim 31.
C…With respect to the rejections under 35 U.S.C. § 103, applicant asserts that Shum (USP 9,564,156), which has a filing date of 1/27/16, cannot be used as prior art against the claims because the present application has an effective filing date of 12/12/15 with respect to a provisional application 62/266,603.  After review of the provisional application, it has been deemed that Shum cannot be used against the pending claims, and thus the rejection has been removed.
D…It is noted that the 35 U.S.C. 112(b) and Obviousness Double Patenting rejection(s) still remain, as set forth, supra.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        

BEM
April 13, 2021